 382DECISIONS OF NATIONAL LABOR RELATIONS BOARDHoneywell, Inc. and Highway Truck Drivers andHelpers Local 107, affiliated with the Interna-tional Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America. Case4-CA-I 1001August 21, 1980DECISION AND ORDERBy CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELI.OUpon a charge filed on April 9, 1980, by High-way Truck Drivers and Helpers Local 107, affili-ated with the International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpers ofAmerica, herein called the Union, and duly servedon Honeywell, Inc., herein called Respondent, theGeneral Counsel of the National Labor RelationsBoard, by the Regional Director for Region 4,issued a complaint and notice of hearing on April29, 1980, against Respondent, alleging that Respon-dent had engaged in and was engaging in unfairlabor practices affecting commerce within themeaning of Section 8(a)(5) and (1) and Section 2(6)and (7) of the National Labor Relations Act, asamended. Copies of the charge and complaint andnotice of hearing before an administrative lawjudge were duly served on the parties to this pro-ceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on January 21,1980, following a Board election in Case 4-RC-13662, the Union was duly certified as the exclu-sive collective-bargaining representative of Respon-dent's employees in the unit found appropriate,'and that, commencing on or about January 25,1980, and at all times thereafter, Respondent hasrefused, and continues to date to refuse, to bargaincollectively with the Union as the exclusive bar-gaining representative, although the Union has re-quested and is requesting it to do so. On May 9,1980, Respondent filed its answer to the complaintadmitting in part, and denying in part, the mattersalleged therein and stating certain affirmative de-fenses.On June 2, 1980, counsel for the General Coun-sel filed directly with the Board a Motion for Sum-mary Judgment. Subsequently, on June 5, 1980, theBoard issued an order transferring the proceedingto the Board and a Notice To Show Cause whythe General Counsel's Motion for Summary Judg-ment should not be granted. Respondent thereafterOfficial notice is taken of the record in the representation proceed-ing, Case 4-RC-3662, as the term "record" is defined in Sees. 102.68 and102.69(g) of the Board's Rules and Regulations, Series 8, as amended. SeeLTV Electrosystems, Inc., 166 NLRB 938 (1967), enfd 388 F.2d 683 (4thCir 1968); Golden Age Beverage Co., 167 NLRB 151 (1967), enfd. 415251 NLRB No. 60filed a response to Notice To Show Cause and amemorandum in opposition to the General Coun-sel's Motion for Summary Judgment. In addition,Respondent moved that the complaint be dismissedor, in the alternative, that it be remanded for hear-ing.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint, response to theNotice To Show Cause, and memorandum in oppo-sition to the Motion for Summary Judgment, Re-spondent, in substance, agrees that the Union is thecertified bargaining representative and that it hasrefused the Union's demand for bargaining, but itattacks the validity of the Union's certification onthe grounds that the Board improperly overruledits objections to the election in the underlying rep-resentation proceeding.Review of the record herein, including that inthe representation proceeding, Case 4-RC-13662,establishes that, pursuant to a Stipulation for Certi-fication Upon Consent Election, an election wasconducted among certain of Respondent's employ-ees on June 8, 1979, which the Union won by avote of five to three; there were no challenged bal-lots. Respondent filed timely objections to conductaffecting the results of the election, alleging thatcertain preelection conduct by union adherents in-terfered with the employees' exercise of a freechoice of bargaining representative. The RegionalDirector ordered a hearing on these objections,which was held on June 29, 1979.On September 19, 1979, the Hearing Officerissued her Report on Objections in which she con-cluded that Respondent's objections were withoutsufficient merit to warrant setting aside the elec-tion. Thereafter, Respondent filed timely excep-tions and a supporting brief. On January 21, 1980,the Board, after reviewing the record in light ofRespondent's exceptions and brief, found that theexceptions raised no material or substantial issuesof law or fact that would warrant a reversal of theHearing Officer's recommendations, adopted theHearing Officer's findings and recommendations,F.2d 26 (5th Cir. 1969); Intertype Co. v. Penello, 269 F.Supp. 573(D.C.Va. 1967); Follett Corp., 164 NLRB 378 (1967), enfd. 397 F.2d 91(7th Cir. 1968); Sec. 9(d) of the NLRA, as amended. HONEYWELL, INC383and certified the Union as the exclusive collective-bargaining representative of Respondent's employ-ees. 2It is well settled that in the absence of newly dis-covered or previously unavailable evidence or spe-cial circumstances a respondent in a proceeding al-leging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceeding.3All issues raised by Respondent in this proceed-ing were or could have been litigated in the priorrepresentation proceeding, and Respondent doesnot offer to adduce at a hearing any newly discov-ered or previously unavailable evidence, nor doesit allege that any special circumstances exist hereinwhich would require the Board to reexamine thedecision made in the representation proceeding. Wetherefore find that Respondent has not raised anyissue which is properly litigable in this unfair laborpractice proceeding. Accordingly, we grant theMotion for Summary Judgment, and deny Re-spondent's motion for dismissal of the complaint or,in the alternative, for a hearing.On the basis of the entire record, the Boardmakes the following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent, a Delaware corporation, is licensedto do business in the Commonwealth of Pennsylva-nia, where it maintains a warehouse for the receiptand distribution of equipment. During the pastyear, which is a representative period, Respondentreceived at its Levittown, Pennsylvania, facilitygoods valued in excess of $50,000 directly frompoints outside the Commonwealth of Pennsylvania,and shipped goods valued in excess of $50,000 fromits Levittown, Pennsylvania, facility to points di-rectly outside the Commonwealth of Pennsylvania.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times materialherein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act, andthat it will effectuate the policies of the Act toassert jurisdiction herein.II. THE LABOR ORGANIZATION INVOLVEDHighway Truck Drivers and Helpers Local 107,affiliated with the International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers' The Board's Decision and Certification of Representative is not re-ported in volumes of Board Decisions.See Pfnsburgh Plate Glass Co. v. N.LR.B., 313 U.S. 146, 162 (1941);Rules and Regulations of the Board. Secs. 102.67(f) and 102.69(c).of America, is a labor organization within themeaning of Section 2(5) of the Act.111. THE UNFAIR I.ABOR PRACTICESA. The Representation Proceeding1. The unitThe following employees of Respondent consti-tute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All leadmen warehousemen, warehousemen,and drivers working at Respondent's facilitynow located at 1991 Hartell Street, Levittown,Pennsylvania, but excluding all office clericalemployees, professional employees, guards andsupervisors as defined in the Act, and all otheremployees.2. The certificationOn June 8, 1979, a majority of the employees ofRespondent in said unit, in a secret-ballot electionconducted under the supervision of the RegionalDirector for Region 4, designated the said Union astheir representative for the purpose of collectivebargaining with Respondent. The Union was certi-fied as the collective-bargaining representative ofthe employees in said unit on January 21, 1980, andthe Union continues to be such exclusive represen-tative within the meaning of Section 9(a) of theAct.B. The Request To Bargain and Respondent'sRefusalCommencing on or about January 23, 1980, andat all times thereafter, the Union has requested Re-spondent to bargain collectively with it as the ex-clusive collective-bargaining representative of allthe employees in the above-described unit. Com-mencing on or about January 25, 1980, and con-tinuing at all times thereafter to date, Respondenthas refused, and continues to refuse, to recognizeand bargain with the Union as the exclusive repre-sentative for collective bargaining of all employeesin said unit.Accordingly, we find that Respondent has, sinceJanuary 25, 1980, and at all times thereafter, re-fused to bargain collectively with the Union as theexclusive representative of the employees in the ap-propriate unit, and that, by such refusal, Respon-dent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) and(1) of the Act.HONEYWELL. INC. 383 384DECISIONS OF NATIONAL LABOR RELATIONS BOARDIV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its oper-ations described in section I, above, have a close,intimate, and substantial relationship to trade, traf-fic, and commerce among the several States andtend to lead to labor disputes burdening and ob-structing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Unionas the exclusive representative of all employees inthe appropriate unit, and, if an understanding isreached, embody such understanding in a signedagreement.In order to insure that the employees in the ap-propriate unit will be accorded the services of theirselected bargaining agent for the period providedby law, we shall construe the initial period of certi-fication as beginning on the date Respondent com-mences to bargain in good faith with the Union asthe recognized bargaining representative in the ap-propriate unit. See Mar-Jac Poultry Company, Inc.,136 NLRB 785 (1962); Commerce Company d/b/aLamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817;Burnett Construction Company, 149 NLRB 1419,1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. Honeywell, Inc., is an employer engaged incommerce within the meaning of Section 2(6) and(7) of the Act.2. Highway Truck Drivers and Helpers Local107, affiliated with the International Brotherhoodof Teamsters, Chauffeurs, Warehousemen andHelpers of America, is a labor organization withinthe meaning of Section 2(5) of the Act.3. All leadmen warehousemen, warehousemen,and drivers working at Respondent's facility nowlocated at 1991 Hartell Street, Levittown, Pennsyl-vania, but excluding all office clerical employees,professional employees, guards and supervisors asdefined in the Act, and all other employees, consti-tute a unit appropriate for the purposes of collec-tive bargaining within the meaning of Section 9(b)of the Act.4. Since January 21, 1980, the above-named labororganization has been and now is the certified andexclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a)of the Act.5. By refusing on or about January 25, 1980, andat all times thereafter, to bargain collectively withthe above-named labor organization as the exclu-sive bargaining representative of all the employeesof Respondent in the appropriate uniT, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) of theAct.6. By the aforesaid refusal to bargain, Respon-dent has interfered with, restrained, and coerced,and is interfering with, restraining, and coercing,employees in the exercise of the rights guaranteedthem in Section 7 of the Act, and thereby has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(l) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Honeywell, Inc., Levittown, Pennsylvania, its offi-cers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with Highway TruckDrivers and Helpers Local 107, affiliated with theInternational Brotherhood of Teamsters, Chauf-feurs, Warehousemen and Helpers of America, asthe exclusive bargaining representative of its em-ployees in the following appropriate unit:All leadmen warehousemen, warehousemen,and drivers working at Respondent's facilitynow located at 1991 Hartell Street, Levittown,Pennsylvania, but excluding all office clericalemployees, professional employees, guards andsupervisors as defined in the Act, and all otheremployees.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them in Section 7 ofthe Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct: HONEYWELL. INC..385(a) Upon request, bargain with the above-namedlabor organization as the exclusive representativeof all employees in the aforesaid appropriate unitwith respect to rates of pay, wages, hours, andother terms and conditions of employment, and, ifan understanding is reached, embody such under-standing in a signed agreement.(b) Post at its Levittown, Pennsylvania, plantcopies of the attached notice marked "Appendix."4Copies of said notice, on forms provided by theRegional Director for Region 4, after being dulysigned by Respondent's representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered, de-faced, or covered by any other material.(c) Notify the Regional Director for Region 4, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.4 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals. he sords in the notice reading "Posted h,Order of the National Labor Relations iBoard"shall read Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Relations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAl. LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, andother terms and conditions of employmentwith Highway Truck Drivers and HelpersLocal 107, affiliated with the InternationalBrotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, as the ex-clusive representative of the employees in thebargaining unit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive represen-tative of all employees in the bargaining unitdescribed below, with respect to rates of pay,wages, hours, and other terms and conditionsof employment, and, if an understanding isreached, embody such understanding in asigned agreement. The bargaining unit is:All leadmen warehousemen, warehousemen,and drivers working at our facility now lo-cated at 1991 Hartell Street, Levittown,Pennsylvania, but excluding all office cleri-cal employees, professional employees,guards and supervisors as defined in the Act,and all other employees.HONEYWELL, INC.HONEYELL, INC. 385